Citation Nr: 1541819	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for psychosis.

2.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1993.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for psychosis.  The issue has been recharacterized to consider any acquired psychiatric disorder based on the reopening of the psychosis claim and the current mental health diagnoses of record.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran and his representative submitted additional medical evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration; however, he also submitted actual waivers of AOJ consideration for the evidence.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The Virtual VA electronic claims file contains additional VA treatment records considered by the RO.  The VBMS electronic claims file contains the evidence submitted in August 2015 and September 2015, as well as the Board hearing transcript.  

The merits of the underlying claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied service connection for psychosis.  The Veteran was notified of the decision and of his appeal rights that same month, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the September 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the September 2005 rating decision is new and material, and the claim for service connection for psychosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

In a September 2005 rating decision, the RO denied the Veteran's claim for service connection for psychosis, finding that there was no nexus between a current psychosis and his military service.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within the one-year appeal period.  Although VA treatment records show that the Veteran received ongoing treatment for mental health problems within the year following the rating decision, these records were not new and material evidence as to the original claim, as they confirmed mental health treatment already of record.  Therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the September 2005 rating decision includes an August 2015 private opinion indicating that the Veteran's current schizophrenia had its onset during his military service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for psychosis is reopened.


ORDER

New and material evidence having been received, the request to reopen a claim for service connection for psychosis is granted.


REMAND

In light of the reopening and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding and relevant VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records not associated with the claims file.  See January 1998 report of contact (Veteran reporting receipt of SSA benefits).

In addition, the Board observes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the claim.  The AOJ should also make an attempt to verify the Veteran's reported in-service events, which the August 2015 private psychiatrist concluded contributed to the onset of his schizophrenia during service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his mental health disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any treatment records from the Schoharie County Mental Health Clinic and any additional records from the Bassett Healthcare Clinic (Dr. R.K.).  See, e.g., October 2008 VA treatment record from Albany VA Medical Center (VAMC) (notation of treatment at these facilities).

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Albany (New York), Durham, and Gainesville VAMCs.

The request for VA treatment records should include a search for any outstanding and relevant VA hospitalization or domiciliary records in the 1990s.  See, e.g., December 1996 VA treatment records (showing Veteran as inpatient at Albany VAMC but only several recreation therapy records associated with the claims file in Virtual VA); June 2005 VA treatment record (referencing a 1996 discharge summary).

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the above actions, the AOJ should take any appropriate steps to attempt to verify the Veteran's claimed in-service events, as detailed below.  The Veteran has reported that he was assigned to the Coast Guard Base in Miami Beach, Florida.

(a)  Cleaning up the scene from a suicide of a fellow Coast Guard base member on a boat attached to the base in 1991.  See Bd. Hrg. Tr. at 6-7.

(b)  Testifying against an engineering officer at a captain's mast and then working under him.  See Bd. Hrg. Tr. at 13.

All attempts and responses should be documented in the claims file.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for a VA examination or obtaining a VA medical opinion, if needed.

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


